I agree, particularly with that portion of the opinion insisting upon impartial application of rules and refraining from relaxation thereof because of sympathy for litigant in an instant case. In this, however, we have not been consistent. See the conflicting lines of opinions of this court on subject of tort claims in Duschaine v. Everett, 5 Wash. 2d 181, 105 P.2d 18, 130 A.L.R. 134; Sopchak v. Tacoma, 189 Wash. 518,66 P.2d 302; and Johnson v. Seattle, 9 Wash. 2d 231, 114 P.2d 972. It is hoped that the paragraph of this opinion to which I have referred may be respected by us in the future. *Page 536